DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 7 is objected to because of the following informalities:  the limitation “a plurality of wireless communication units” should be amended to read “the plurality of wireless communication units” as it has been previously defined in claim 2.  Appropriate correction is required.
The inventions are independent or distinct, each from the other because:

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: wireless communication unit in claim 1, 12, 14, 15 and 18 and shift unit in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The wireless communications units are interpreted to be antennas and the shift unit is interpreted to be turntables as disclosed in the ¶54 and ¶86-87 of the specification as filed.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 14, it is indeterminate as to what is claimed as the apparatus has no structure. There are not limitations that structurally modify the apparatus since only the functions are claimed. Examiner suggests amending the apparatus claim to provide structure configured to perform the claimed functions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1, 12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zimmer (US 2022/0009107 A1).
Re claim 1, Zimmer discloses a robot apparatus comprising: 
a robot arm including a link (articulated robot 1 including adapter system 19); 
a first control device disposed in the robot arm (see at least ¶48 for servo-controller housed in gripper for controlling gripper); 
a second control device (controller 100); and 
a wireless communication unit configured to enable the first control device and the second control device to communicate with each other wirelessly, wherein the wireless communication unit is disposed in the link (transmitting and receiving device 61, 62 and corresponding antenna 62, 64 disposed on adapter system 19; see at least ¶34 for gripper receives control signals via radio).

Re claim 12, Zimmer discloses a control method for a robot apparatus that includes a robot arm having a link (articulated robot 1 including adapter system 19), a first control device disposed in the robot arm (see at least ¶48 for servo-controller housed in gripper for controlling gripper), a second control device (controller 100) and a wireless communication unit, disposed in the link and configured to enable the first control device and the second control device to communicate with each other wirelessly (transmitting and receiving device 61, 62 and corresponding antenna 62, 64 disposed on adapter system 19; see at least ¶34 for gripper receives control signals via radio), the control method comprising: 
acquiring, by the second control device, data to be transmitted to the first control device (it is inherent that data must first be acquired by the controller before it can be wirelessly transmitted); and 
transmitting, by the second control device, the data to the first control device by using the wireless communication unit (see at least ¶34 for gripper and corresponding servo-controller receiving 

Re claim 14, Zimmer discloses a communication device that communicates with a control device disposed in a robot arm including a link (articulated robot 1 including adapter system 19; see at least ¶48 for servo-controller housed in gripper for controlling gripper), 
wherein the link is provided with a wireless communication unit configured to enable the communication device and the control device to communicate with each other wirelessly (transmitting and receiving device 61, 62 and corresponding antenna 62, 64 disposed on adapter system 19; see at least ¶34 for gripper receives control signals via radio), 
wherein the communication device acquires data to be transmitted to the control device (it is inherent that data must first be acquired by the controller before it can be wirelessly transmitted), and 
wherein the communication device transmits the data to the control device by using the wireless communication unit (see at least ¶34 for gripper and corresponding servo-controller receiving control signals from the controller via transmitting and receiving device 61, 62 and corresponding antenna 62, 64).

Re claim 15, Zimmer discloses a communication method for a communication device that communicates with a control device disposed in a robot arm including a link (articulated robot 1 including adapter system 19; see at least ¶48 for servo-controller housed in gripper for controlling gripper), 
wherein the link is provided with a wireless communication unit configured to enable the communication device and the control device to communicate with each other wirelessly (transmitting 
the communication method comprising: 
acquiring, by the communication device, data to be transmitted to the control device (it is inherent that data must first be acquired by the controller before it can be wirelessly transmitted); and 
transmitting, by the communication device, the data to the control device by using the wireless communication unit (see at least ¶34 for gripper and corresponding servo-controller receiving control signals from the controller via transmitting and receiving device 61, 62 and corresponding antenna 62, 64).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer (US 2022/0009107 A1) in view of Hirano (US 2011/0185556 A1)

However, Hirano teaches a robot having a gripper being used to assemble a workpiece (see at least ¶14)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the robot of Zimmer to perform the method as taught by Hirano because it is well-known to use robots with grippers to assemble workpieces.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer (US 2022/0009107 A1).
Zimmer teaches the control method of claim 12 (see rejection of claim 12 above) but is silent regarding a non-transitory computer-readable storage medium storing a control program for executing said control method.
However, it would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify Zimmer to store the method on a non-transitory computer-readable medium as it is obvious, if not inherent, that computerized robotic control systems require a computer-readable medium in order to retrieve program instructions for executing a process.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer (US 2022/0009107 A1) in view of Grubbs (US 2018/0250086 A1).
Zimmer teaches a robot apparatus comprising: 
a robot arm including a link (articulated robot 1 including adapter system 19; see at least ¶48 for servo-controller housed in gripper for controlling gripper); 

a second control device (controller 100); and 
a first wireless communication unit configured to enable the first control device and the second control device to communicate with each other wirelessly, wherein the first wireless communication unit is disposed in each of the first control device and the second control device (transmitting and receiving device 61, 62 and corresponding antenna 62, 64 disposed on adapter system 19; see at least ¶34 for gripper receives control signals via radio from transmitting and receiving device 61, 62 of controller), and 
Zimmer is silent regarding wherein the link is provided with a second wireless communication unit to be used as a relay during communication between the first control device and the second control device.
However, Grubbs teaches using a wireless repeater to extend the communications distance between two wireless device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the robot of Zimmer to place a relay in the link between the first control device and the second control device since it was well-known that the use of wireless relays extends radio communication.


Allowable Subject Matter
Claims 2-6, 8-11, 13, and 19 allowed.
Claim 7 is objected to but otherwise allowed.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664